Title: From Thomas Jefferson to Pleasants & Jones, 6 December 1825
From: Jefferson, Thomas
To: Pleasants & Jones


Messrs Pleasants and Jones
Monticello.
Dec. 6. 25
On turning to your subscription files you will find that my letter in answer to the application to me to become a subscriber stated that I would subscribe for one year as an encoragement at it’s first commencement, but that it was to be discontinued at the end of the 1st year without further notice, for the reason that I allowed myself to read but a single paper, which was that to which I had been a subscriber for 20. or 30. years. yet your papers continues to come to me, and fearing you may consider me a subscriber still, I beg leave to call your attention to  the original condition of my engagemt. if it is sent as a compliment to me, I thank you for it, but continuing my resolution of reading only one paper, it’s coming answers no end as I assure you that I never look into it. and therefore wish to spare you a trouble which is no gratification to me. the merit of the paper does not enter into consideration with me at all. my sole reason is that I prefer Horace and Tacitus to the reading the same thing 20 times over in as many different papers. I pray you to accept the assurance of my great respect & esteemTh: Jefferson